Allowance
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of an agent server device or a method of collecting measurements from different geographic locations within a Region Of Interest (ROI) and deriving data based on content of the measurements, the method including: identifying, by a management device, a candidate remote mobile device near a boundary of the ROI, wherein the candidate remote mobile device is configured to run an instance of a client agent distributed by the management device that facilitates one or more sensors of the remote mobile device to collect at least one of the measurements; and receiving data collected by the instance of the client agent using the one or more sensors of the remote mobile device and deriving the data based at least in part on the received data (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 1 and 11.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 10, 2022